APPENDIX A Multiple Classes of Shares and Respective Fees and Sales Charges FUND Maximum Initial Sales Charge Maximum CDSC Maximum 12b-1 Fee Maximum Shareholder Servicing Fee Redemption/ Exchange Fees(1) Brown Advisory Growth Equity Fund Investor Shares (BIAGX) None None None 0.15% 1.00% Advisor Shares (BAGAX) None None 0.25% 0.15% 1.00% Institutional Shares (BAFGX) None None None None 1.00% Brown Advisory Value Equity Fund Investor Shares (BIAVX) None None None 0.15% 1.00% Advisor Shares (BAVAX) None None 0.25% 0.15% 1.00% Institutional Shares (BAFVX) None None None None 1.00% Brown Advisory Flexible Equity Fund Investor Shares (BIAFX) None None None 0.15% 1.00% Advisor Shares (BAFAX) None None 0.25% 0.15% 1.00% Institutional Shares (BAFFX) None None None None 1.00% Brown Advisory Small-Cap Growth Fund Investor Shares (BIASX) None None None 0.15% 1.00% Advisor Shares (BASAX) None None 0.25% 0.15% 1.00% Institutional Shares (BAFSX) None None None None 1.00% Brown Advisory Small-Cap Fundamental Value Fund Investor Shares (BIAUX) None None None 0.15% 1.00% Advisor Shares (BAUAX) None None 0.25% 0.15% 1.00% Institutional Shares (BAFUX) None None None None 1.00% Brown Advisory Opportunity Fund Investor Shares (BIAOX) None None None 0.15% 1.00% Advisor Shares None None 0.25% 0.15% 1.00% Institutional Shares None None None None 1.00% Brown Advisory Maryland Bond Fund InvestorShares (BIAMX) None None None 0.05% 1.00% Advisor Shares None None 0.25% 0.05% 1.00% Institutional Shares None None None None 1.00% FUND Maximum Initial Sales Charge Maximum CDSC Maximum 12b-1 Fee Maximum Shareholder Servicing Fee Redemption/ Exchange Fees(1) Brown Advisory Intermediate Income Fund Investor Shares (BIAIX) None None None 0.05% 1.00% Advisor Shares (BIATX) None None 0.25% 0.05% 1.00% Institutional Shares None None None None 1.00% Brown Advisory Tactical Bond Fund Investor Shares None None None 0.15% 1.00% Advisor Shares (BATBX) None None 0.25% 0.15% 1.00% Institutional Shares None None None None 1.00% Brown Advisory Equity Income Fund Investor Shares (BIADX) None None None 0.15% 1.00% Advisor Shares (BADAX) None None 0.25% 0.15% 1.00% Institutional Shares (BAFDX) None None None None 1.00% Brown Advisory Tax-Exempt Bond Fund Investor Shares (BIAEX) None None None 0.05% 1.00% Advisor Shares None None 0.25% 0.05% 1.00% Institutional Shares None None None None 1.00% Brown Advisory Sustainable Growth Fund Investor Shares (BIAWX) None None None 0.15% 1.00% Advisor Shares (BAWAX) None None 0.25% 0.15% 1.00% Institutional Shares (BAFWX) None None None None 1.00% Brown Advisory Emerging Markets Fund Investor Shares (BIAQX) None None None 0.15% 1.00% Advisor Shares (BAQAX) None None 0.25% 0.15% 1.00% Institutional Shares (BAFQX) None None None None 1.00% Brown Advisory Strategic European Equity Fund Investor Shares (BIAHX) None None None 0.15% 1.00% Advisor Shares (BAHAX) None None 0.25% 0.15% 1.00% Institutional Shares (BAFHX) None None None None 1.00% Brown Advisory Mortgage Securities Fund Investor Shares None None None 0.05% 1.00% Advisor Shares None None 0.25% 0.05% 1.00% Institutional Shares None None None None 1.00% For all Fund shares redeemed within 14 days of purchase. As approved by the Board of Trustees:October 30, 2013.
